image_21.jpg [image_21.jpg]
TRINET GROUP, INC.
AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


Adopted on March 10, 2015
Effective Date: January 01, 2015
Revised: July 17, 2017 and June 3, 2020


This Amended and Restated Non-Employee Director Compensation Policy (the
“Policy”) documents the terms and conditions of the cash and equity compensation
that non-employee members of the Board of Directors (the “Board”) of TriNet
Group, Inc. (“TriNet”) may earn for their service on the Board from and after
January 1, 2015. This Policy amends, restates and supersedes in its entirety any
prior policies adopted by the Board or the Compensation Committee of the Board
(the “Compensation Committee”) prior to the date this Policy is adopted
Philosophy


This Policy is designed to attract and retain experienced, talented individuals
to serve on the Board. The Board anticipates that the Compensation Committee
will generally review Director compensation on an annual basis; provided, that
the Board may, in its sole discretion, review and approve changes to director
compensation from time to time as the Board determines is appropriate. The
Policy, as amended from time to time, may take into account the time commitment
expected of Directors, best practices and market rates in director compensation,
the economic position of TriNet, broader economic conditions, historical
compensation structure, the advice of the compensation consultant(s) that the
Compensation Committee or the Board may retain from time to time, and the
potential dilutive effect of equity awards on TriNet’s stockholders.
Under this Policy, Directors receive cash compensation in the form of retainers
to recognize their day to day contributions, the level of responsibility as well
as the necessary time commitment involved in serving in a leadership role and/or
on committees. Directors also receive equity compensation because TriNet
believes that stock ownership, in coordination with TriNet’s stock ownership
guidelines, provides an incentive to act in ways that maximize long-term
stockholder value. Further, TriNet believes that stock-based awards are
essential to attracting and retaining talented Board members.
Eligible Directors


Only members of the Board who are not concurrently employees of TriNet are
eligible for compensation under this Policy (each such member, a “Director”).
Any director may also decline compensation per policy of their affiliated entity
or for any other reason prior to the start of the period of service to which the
compensation relates.
Annual Cash Compensation


All Directors will be entitled to annual cash compensation set forth below for
2015 and thereafter. The annual cash compensation set forth below is payable in
equal quarterly installments, in arrears following the end of each quarter in
which the service occurred, pro-rated for any partial quarters of service. All
annual cash fees are vested upon payment.


1
TriNet Group, Inc.
Non-Employee Director Compensation Policy
Revised on June 3, 2020
        

--------------------------------------------------------------------------------

image_11.jpg [image_11.jpg]



Annual Retainer (Chair)Annual Retainer (non-Chair)
Fee per Meeting1
Board$75,000$50,000$1,500Audit Committee$30,000$15,000$1,000Compensation
Committee$30,000$15,000$1,000Nominating and Corporate Governance
Committee$15,000$7,500$500


Equity Compensation


Equity awards will be granted under the TriNet Group, Inc. 2019 Equity Incentive
Plan or any successor thereto (the “Plan”) and shall be subject to the terms of
the Plan and any applicable award agreement in effect on the date of the grant.
All equity awards granted under this Policy will be documented on the applicable
form of equity award agreement most recently approved for use by the Board (or a
duly authorized committee thereof) for Directors. As set forth in the Plan, the
terms of the equity awards described in this Policy will be automatically
adjusted upon any Capitalization Adjustment (as defined and provided for under
the Plan). To the extent there is any conflict between this Policy and the Plan,
the Plan will control.
1.    Initial Grant: On the date of a Director’s initial election or appointment
to the Board, the Director will be automatically, and without further action by
the Board, granted restricted stock units (“RSUs”) with an aggregate value of
$200,000 (or, $300,000, in the case of a new Director who is to serve as
Chairman of the Board upon his or her initial appointment) of TriNet’s Common
Stock multiplied by a fraction, the numerator of which is the number of days
that will elapse between the Director’s date of initial appointment or election
and the first anniversary of the date of grant of the Company’s most recent
Annual Grants (as defined below) and the denominator of which is 365. Such RSUs
will vest on the first anniversary of the Company’s most recent Annual Grants,
subject to the Director’s Continuous Service through such date. Such RSUs are
referred to in this Policy as the “Initial Grant.” A Director whose initial
election or appointment falls on the same date as the date of the Annual Grant
(i.e., the first regular quarterly board meeting of the calendar year) will not
be eligible for an Initial Grant. A Director who served as an employee of TriNet
or one of its subsidiaries during the one year period immediately prior to his
or her initial election or appointment to serve on the Board as a Director will
not be eligible for an Initial Grant.
2.    Annual Grant: Subject to Section 1, on the date of the Company’s first
regular quarterly board meeting of each calendar year, each person who is then
serving as a Director will be automatically, and without further action by the
Board, granted RSUs with an aggregate value of $200,000 (or $300,000, in the
case of the Chairman of the Board) of TriNet’s Common Stock. Such RSUs will vest
as to 100% of the shares on the date of Company’s Annual Meeting of Stockholders
for the year immediately following the date of grant, in each case provided that
the Director remains a Non-Employee Director (as defined in the 2019 Plan) of
the Company as of the date of the Company’s Annual Meeting of Stockholders. Such
RSUs are referred to in this Policy as the “Annual Grants.”
3.    Vesting; Acceleration: Vesting of awards granted under this Policy will
cease if the Director resigns from the Board or otherwise ceases to serve as a
Director, unless the Compensation Committee or the Board determines that the
circumstances warrant acceleration of vesting. All equity awards granted under
this Policy will vest in full immediately prior to a Change in Control (as
defined in the Plan), subject to the Director remaining a Non-Employee Director
of the Company as of the day prior to the closing of the Change in Control.

1 If the Board meeting and the Committee meeting are on the same day, only the
Board meeting fee is paid.


2
TriNet Group, Inc.
Non-Employee Director Compensation Policy
Revised on June 3, 2020                            



--------------------------------------------------------------------------------

image_11.jpg [image_11.jpg]


4.    Number of Shares subject to RSUs. The number of shares subject to any RSUs
granted pursuant to this Policy will be determined based on the approved dollar
amount of the RSUs divided by the closing price of one share of TriNet’s Common
Stock, as quoted by the New York Stock Exchange, on the date of grant or, if the
date of grant is not a trading day, the immediately preceding trading day,
determined in accordance with the Plan, rounded up to the nearest whole share.
Annual Maximum Remuneration


The maximum annual amount of compensation (including cash and equity
compensation) is $750,000 for each Director for each calendar year beginning on
or after January 1, 2019, through the calendar year beginning on January 1,
2024, or, if earlier, through the last calendar year not covered by a subsequent
stockholder approval of a different maximum annual amount of compensation for
Directors. The proposed maximum amount covers all forms of cash, stock and other
compensation (other than reimbursements for reasonable out-of-pocket expenses
incurred in attending Board and committee meetings). 
Expenses


The Company will reimburse Directors for ordinary, necessary and reasonable
out-of-pocket travel expenses to cover in-person attendance at and participation
in Board and committee meetings. Reimbursement for director education programs
will be solely limited to the after “tuition portion,” and Directors are
encouraged to provide advance notice to Chief Legal Officer before registering
for such programs.


3
TriNet Group, Inc.
Non-Employee Director Compensation Policy
Revised on June 3, 2020                            

